Title: From James Madison to Alexander J. Dallas, 10 August 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Aug. 10. 1815
                    
                    I have recd. your several favors of the 29. & 31. July & of the 1st. 3d. & 6th. instant. I have delayed acknowledging them, in the daily expectation of receiving something from London which would supply the defect of information at Philada. relative to our affairs & functionaries there. A letter from Mr. Crawford recd. this morning, contains the agreeable information that he will become a member of the Ex. family, but he is entirely silent as to every thing else. I suspect that he left London before any thing like negociation commenced, and that he had recd. nothing from Mr. G. or Mr. C. on the subject. The only glimpse of it, which has yet reached me is in a letter from J. P. Todd, dated June 10. in which he says that in consequence of some official interviews, a member of the Board of Trade had been added to the Ghent Commissn. of G. B. & that a negociation was taking place in form. He adds that that fact was not given out to the public, which may acct. for the silence of the London prints.
                    I have recd. a letter from Govr. Nicholas, on the subject of his son, and have explained the difficulties arising first from the possession of the Consulate at Naples by Mr. A. and secondly from the rejection on that ground, of two other military Candidates. One of these I learn was Col: Fenwick, the other Col: Drayton of S. C.
                    I have sent to Mr. Monroe, the communication from Bremen. It is another proof of the incaution of the Act of Congs. in its existing form. To such States as Bremen &c. which has nothing to give in return, it not only gives valuable privileges in navigation, but with the moral certainty, that without guards which a Treaty only could provide, the privileges will be fraudulently assumed by our more formidable competitors.
                    The case of the Barratarians is a puzzling one; especially in the absence of our naval force on foreign service. Be so good as to send me any further information you may receive from N. O. Some concert will be necessary

between the navy & war depts. In the mean time the expediency of proclaiming a reward for apprehending the pirates may be considered.
                    I have not noticed your publication intended for the first of Aug: but take for granted it has been in the N. papers.
                    I foresaw that Mr. Gales’ notice of the re-appt. of Mr. Serrurier would be caught at, and misinterpreted. The truth is that there has been no intention to acknowlege the Govt. of napoleon during the uncertainty of the issue of the contest. In a consultation with the Secy. of State this was our joint view of the course most becoming the principle on which the U.S. have acted, and threatening least embarrassment in the result.
                    The business of Fort Washington is truly a bad one. As Mr. Monroe had been so much connected with the introduction of L’Enfant into it, and was considered by L.E. as friendly to him, I communicated your Report & the other papers, to Mr. M. He entirely concurs in the propriety of putting an end to the Agency of L.E. but he wishes the mode to be softened as much as may be. This may easily be done, by resting the discontinuance of the extra employment on the change of circumstances & the liberation of the Regular Engineers from other services. If you think proper, the term, “discharge” may be exchanged in the Report, for a phrase conformable to that idea. The Report may retain its date.
                    I return the draft of a letter to Genl. Jackson. I do not see that one could be framed more advantageously combining the several Objects to be attained. I have suggested merely, with the pencil, one or 2 slight variations, which you will not adopt, if they appear doubtful. You will of course give to the letter as early a date as circumstances will permit.
                    As this will be among the last aids which I shall receive from you, in the provisional station you were so obliging as to accept, I take the occasion of adding to my particular thanks for it, a general acknowledgment of my obligations, and Still more my sense of those of the nation, for the very arduous and very able services which you so cheerfully added to the important & laborious duties of another Department.
                    The cases of the 3 Genls. you name are embarrassing, but the mode of relief, merits serious consideration also. The principle of it is entirely new, and the extent of it not easily limited. Boyd I believe is not needy, and his case therefore the less pressing. After the language with which Gel. W. met the offer to treat with the Indians, it ought to be well ascertained, before another be made, that the motives to it will not be misinterpreted. Cushings situation is probably urgent, and his conduct strengthens his claims. But is not the foundation of them the same with those on which the actual Collector of N. L. recd. & has retained his appt. Huntington was a Revolutionary officer, with whatever particular merit I do not recollect, but probably with services & sufferings equal to those of Gen: Cushing. It is true his political Conduct has been justly exceptionable, but it is not on

that ground that his removal is required. Ellery of R. I. tho’ not a Revolutionary Soldier, was a revolutionary patriot in high public trusts; and on that ground also has been retained in his present office, notwithstanding frequent charges of political misconduct. Of Gelston’s history I am less possessed. I am disposed to take into fair consideration the mode proposed for rewarding or alleviating the cases to which it wd. apply; but I should be glad to learn before it be adopted, some practicable rule, for designating the officers to be displaced, and for selecting those to be provided for. If the deciding consideration be the wealth of the former and the poverty of the latter, the rule would probably not be very correspondent with any preconceived ideas of the public. These remarks do not exclude the resource in favor of meritorious and indigent offic[e]rs, which may be found in special removals, pointed out by legitimate causes for them.
                    I had recd. by a line from Mr. Cutts in Boston a sketch of the news in yours of the 6h. inst: but had noticed the report from the Bramble met at sea on the 24. July. 20 days from Engd. & paid but little attention to so improbable a Story. The numerous circumstances not seen, necessarily vary the aspect of the intelligence. Still unless there be an error in one or other of those dates, the improbability of it, is strengthened into nearly a certainty that it is not true. We can not be long in suspence. Affe. respects
                    
                        
                            James Madison
                        
                    
                    
                        The inclosed letter from Thomas is another mark of the delicacy of the Board, or of one at least of it. Please to return the letter.
                        
                            J. M
                        
                    
                